Order, Surrogate’s Court, New York County (Troy K. Webber, S.), entered January 6, 2010, which, to the extent appealed from, in this proceeding pursuant to SCPA 2110 seeking an award of attorneys’ fees, granted objectants’ motion for a protective order pursuant to CPLR 3103 (a), unanimously affirmed, without costs.
The court exercised its discretion in a provident manner in granting the motion for a protective order. Although the burden is on petitioner law firm to establish the reasonableness of the fees and the value of the services provided (see Matter of Potts, 213 App Div 59, 61 [1925], affd 241 NY 593 [1925]), its request to depose the objectants, who lived in England and India, in addition to the request to produce “all” documents concerning petitioner, the fiduciaries and the estate administration, are overbroad and burdensome, particularly in light of the documentation already available to petitioner in its own files (see e.g. Gilman & Ciocia, Inc. v Walsh, 45 AD3d 531 [2007]). Petitioner has not established that the additional documentation is necessary to establish the value of the legal fees sought.
We need not reach the issue of petitioner’s request for a hearing, which is left for the Surrogate to determine. Notably, the court granted petitioner’s request that objectants comply with its request for expert information, which suggests that a hearing, at least with respect to the experts, is not foreclosed.
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Tom, J.P., Moskowitz, Freedman, Richter and Manzanet-Daniels, JJ.